Name: Commission Implementing Regulation (EU) 2017/2309 of 13 December 2017 operating deductions from fishing quotas available for certain stocks in 2017 on account of overfishing of other stocks in the previous years and amending Implementing Regulation (EU) 2017/1345
 Type: Implementing Regulation
 Subject Matter: international law;  fisheries;  maritime and inland waterway transport;  economic geography
 Date Published: nan

 14.12.2017 EN Official Journal of the European Union L 331/23 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2309 of 13 December 2017 operating deductions from fishing quotas available for certain stocks in 2017 on account of overfishing of other stocks in the previous years and amending Implementing Regulation (EU) 2017/1345 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1), (2), (3) and (5) thereof, Whereas: (1) Fishing quotas for the year 2016 have been established by:  Council Regulation (EU) No 1367/2014 (2),  Council Regulation (EU) 2015/2072 (3),  Council Regulation (EU) 2016/72 (4), and  Council Regulation (EU) 2016/73 (5). (2) Fishing quotas for the year 2017 have been established by:  Council Regulation (EU) 2016/1903 (6),  Council Regulation (EU) 2016/2285 (7),  Council Regulation (EU) 2016/2372 (8), and  Council Regulation (EU) 2017/127 (9). (3) According to Article 105(1) of Regulation (EC) No 1224/2009, when the Commission has established that a Member State has exceeded the fishing quotas which have been allocated to it, the Commission is to operate deductions from future fishing quotas of that Member State. (4) Commission Implementing Regulation (EU) 2017/1345 (10) has established deductions from fishing quotas for certain stocks in 2017 on account of overfishing in the previous years. (5) However, for certain Member States, no deductions could be operated by Implementing Regulation (EU) 2017/1345 from quotas allocated for the overfished stocks because such quotas are not available for those Member States in the year 2017. (6) Article 105(5) of Regulation (EC) No 1224/2009 provides that, if it is not possible to operate deductions on the overfished stock in the year following the overfishing because the Member State concerned has no available quota, deductions may be operated on other stocks in the same geographical area or with the same commercial value. According to Commission Communication 2012/C 72/07 (11) such deductions should be preferably operated from quotas allocated for stocks fished by the same fleet as the fleet that overfished the quota, taking into account the need to avoid discards in mixed fisheries. (7) The Member States concerned have been consulted with regard to the proposed deductions from quotas allocated for stocks other than those which have been overfished. (8) In 2016, Spain overfished its quota for white marlin in the Atlantic Ocean (WHM/ATLANT). The deduction due has been applied following Implementing Regulation (EU) 2017/1345 to the full extent of the quota available for white marlin in 2017, in line with the guidelines set up in Communication 2012/C 72/07. Since the available 2017 quota for white marlin in the Atlantic Ocean is not sufficient, by letter of 9 August 2017, Spain requested to apply the remaining deduction, including outstanding deductions from previous years, on the 2017 quota for swordfish in the Atlantic Ocean, North of 5 ° N (SWO/AN05N). That request should be accepted in line with Article 105(5) of Regulation (EC) No 1224/2009. (9) In 2016, Spain overfished its quota for albacore in the Atlantic Ocean, North of 5 ° N (ALB/AN05N). By letter of 20 July 2017, Spain requested to spread the deduction due over three years. In view of the information provided and considering that paragraph 5 of ICCAT Supplemental Recommendation 13-05, concerning the North Atlantic albacore rebuilding program (12), establishes that overfishing is to be deducted within a maximum of two years, an exceptional equal spreading of the deduction over two years may alternatively be accepted. (10) Moreover, the Spanish fisheries authorities discovered that the 2016 catch figures transmitted to the Commission for albacore in the Atlantic Ocean, North of 5 ° N, were incorrect. On the basis of the corrected data transmitted by Spain on 4 August 2017, it appears that the Spanish quota for albacore in the Atlantic Ocean, North of 5 ° N, was exceeded by a lower amount than that taken into account for the deductions established by Implementing Regulation (EU) 2017/1345. The deduction from the 2017 Spanish quota for albacore in the Atlantic Ocean, North of 5 ° N, should therefore be adjusted. (11) Following the publication of Implementing Regulation (EU) 2017/1345, the Portuguese fisheries authorities discovered that the 2016 catch figures transmitted to the Commission for swordfish in the Atlantic Ocean, North of 5 ° N, (SWO/AN05N) were incorrect. On the basis of the corrected data transmitted by Portugal on 22 August 2017, it appears that the Portuguese quota for swordfish in the Atlantic Ocean, North of 5 ° N, was exceeded by a lower amount than that taken into account for the deductions established by Implementing Regulation (EU) 2017/1345. The deduction from the 2017 Portuguese quota for swordfish in the Atlantic Ocean, North of 5 ° N, should therefore be adjusted. (12) On 17 May 2017, Lithuania requested to update its catch declarations regarding mackerel in Union waters of IIa; Union and Norwegian waters of IVa (MAC/*4A-EN). On the basis of the updated data transmitted by Lithuania on the same date, it appears that the Lithuanian 2016 quota was exceeded for mackerel in Union waters of IIa; Union and Norwegian waters of IVa as well as for the parent stock, namely mackerel in areas VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV (MAC/2CX14-). The corresponding deductions should consequently be added to the Annex to Implementing Regulation (EU) 2017/1345. (13) On 10 August 2017, the United Kingdom informed the Commission that the by-catches of picked dogfish in Union and international waters of I, V, VI, VII, VIII, XII and XIV (DGS/*15X14) had been erroneously reported. Following corrections submitted on 30 August 2017 by the United Kingdom in the aggregated catch data reporting system, it appears that the by-catch uptake for picked dogfish in Union and international waters of I, V, VI, VII, VIII, XII and XIV remains below the allocated quota for 2016. Therefore, the corresponding deductions should be deleted from the Annex to Implementing Regulation (EU) 2017/1345. (14) In October 2017, a correction in the algorithms of the aggregated catch data reporting system revealed the overfishing by Denmark of Northern prawn in Greenland waters of NAFO 1 (PRA/N1GRN.). The Annex to Implementing Regulation (EU) 2017/1345 should therefore be amended accordingly. (15) Following changes in the stock area definitions set up in Regulation (EU) 2017/127 in order to allow for accurate reporting of catches, the deduction applicable to the Netherlands for overfishing of saithe in areas III and IV; Union waters of IIa, IIIb, IIIc and subdivisions 22-32 (POK/2A34) in the year 2016 should now be applied to the 2017 quota for saithe in areas IIIa and IV; Union waters of IIa (POK/2C3A4). (16) In 2017, the International Council for the Exploration of the Sea (ICES), in its advice and following the 2016 benchmark, amended the sandeel management areas. Therefore, deductions due by Denmark and the United Kingdom following overfishing of sandeel in Union waters of sandeel management area 1 (SAN/234_1) in 2016 are operated on the 2017 quota for sandeel in Union waters of sandeel management area 1r (SAN234_1R). (17) Moreover, certain deductions required by Implementing Regulation (EU) 2017/1345 appear to be larger than the adapted quota available in the year 2017 and, as a consequence, cannot be entirely operated in that year. According to Communication No 2012/C 72/07, the remaining amounts should be deducted from the adapted quotas available in subsequent years until the full overfished amount is paid back. (18) Implementing Regulation (EU) 2017/1345 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The fishing quotas fixed in Regulations (EU) 2016/1903, (EU) No 2016/2285, (EU) 2016/2372 and (EU) 2017/127 for the year 2017 referred to in Annex I to this Regulation shall be reduced by applying the deductions on the alternative stocks set out in that Annex. Article 2 The Annex to Implementing Regulation (EU) 2017/1345 is replaced by the text in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 1. (2) Council Regulation (EU) No 1367/2014 of 15 December 2014 fixing for 2015 and 2016 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks (OJ L 366, 20.12.2014, p. 1). (3) Council Regulation (EU) 2015/2072 of 17 November 2015 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulations (EU) No 1221/2014 and (EU) No 2015/104 (OJ L 302, 19.11.2015, p. 1). (4) Council Regulation (EU) 2016/72 of 22 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2015/104 (OJ L 22, 28.1.2016, p. 1). (5) Council Regulation (EU) 2016/73 of 18 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks in the Black Sea (OJ L 16, 23.1.2016, p. 1). (6) Council Regulation (EU) 2016/1903 of 28 October 2016 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) 2016/72 (OJ L 295, 29.10.2016, p. 1). (7) Council Regulation (EU) 2016/2285 of 12 December 2016 fixing for 2017 and 2018 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks and amending Council Regulation (EU) 2016/72 (OJ L 344, 17.12.2016, p. 32). (8) Council Regulation (EU) 2016/2372 of 19 December 2016 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 352, 23.12.2016, p. 26). (9) Council Regulation (EU) 2017/127 of 20 January 2017 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters (OJ L 24, 28.1.2017, p. 1). (10) Commission Implementing Regulation (EU) 2017/1345 of 18 July 2017 operating deductions from fishing quotas available for certain stocks in 2017 on account of overfishing in the previous years (OJ L 186, 19.7.2017, p. 6). (11) Communication from the Commission  Guidelines for deduction of quotas under article 105(1), (2) and (5) of Regulation (EC) No 1224/2009 (2012/C 72/07) (OJ C 72, 10.3.2012, p. 27). (12) https://www.iccat.int/Documents/Recs/compendiopdf-e/2013-05-e.pdf ANNEX I DEDUCTIONS FROM QUOTAS FOR ALTERNATIVE STOCKS Member State Species code Area code Species name Area name Permitted landings 2016 (Total adapted quantity in kilograms) (1) Total catches 2016 (qty in kilograms) Quota consumption (%) Overfishing related to permitted landing (qty in kilograms) Multi-plying factor (2) Additional multiplying factor (3) (4) Outstanding deduction from previous years (5) (qty in kilograms) Deductions 2017 (qty in kilograms) Deductions already applied in 2017 on the same stock (qty in kilograms) (6) Remaining quantity to be deducted on alternative stock (qty in kilograms) (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) (15) DE DGS 2AC4-C Picked dogfish Union waters of IIa and IV 0 2 118 N/A 2 118 / / / 2 118 0 2 118 Deduction to be made on the following stock DE ARU 34-C. Greater silver smelt Union waters of III and IV / / / / / / / / / 2 118 DK DGS 2AC4-C Picked dogfish Union waters of IIa and IV 0 1 350 N/A 1 350 / / / 1 350 0 1 350 Deduction to be made on the following stock DK NEP 2AC4-C Norway lobster Union waters of IIa and IV / / / / / / / / / 1 350 DK NOP 04-N. Norway pout Norwegian waters of IV 0 22 880 N/A 22 880 / / / 22 880 / 22 880 Deduction to be made on the following stock DK NOP 2A3A4. Norway pout IIIa; Union waters of IIa and IV / / / / / / / / / 22 880 DK POK 1N2AB. Saithe Norwegian waters of I and II 0 3 920 N/A 3 920 / / / 3 920 / 3 920 Deduction to be made on the following stock DK POK 2C3A4 Saithe IIIa and IV; Union waters of IIa / / / / / / / / / 3 920 DK SAN 04-N. Sandeel Norwegian waters of IV 0 19 860 N/A 19 860 / / / 19 860 / 19 860 Deduction to be made on the following stock DK SAN 234_2R Sandeel Union waters of IIa, IIIa and IV (sandeel management area 2) / / / / / / / / / 19 860 ES BUM ATLANT Blue marlin Atlantic Ocean 0 13 396 N/A 13 396 / A / 20 094 / 20 094 Deduction to be made on the following stock ES SWO AN05N Swordfish Atlantic Ocean, North of 5 ° N / / / / / / / / / 20 094 ES GHL 1N2AB. Greenland halibut Norwegian waters of I and II 9 000 27 600 306,67 % 18 600 1.0 A / 27 900 / 27 900 Deduction to be made on the following stock ES RED 1N2AB Redfish Norwegian waters of I and II / / / / / / / / / 27 900 ES WHM ATLANT White marlin Atlantic Ocean 2 460 9 859 400,77 % 7 399 1.0 A 138 994 150 092 2 427 147 665 Deduction to be made on the following stock ES SWO AN05N Swordfish Atlantic Ocean, North of 5 ° N / / / / / / / / / 147 665 FR POK 1/2/INT Saithe International waters of I and II 0 2 352 N/A 2 352 / / / 2 352 / 2 352 Deduction to be made on the following stock FR POK 2C3A4 Saithe IIIa and IV; Union waters of IIa / / / / / 2 352 FR RED 51214S Redfish (shallow pelagic) Union and international waters of V; international waters of XII and XIV 0 29 827 N/A 29 827 / / / 29 827 / 29 827 Deduction to be made on the following stock FR BLI 5B67- Blue ling Union and international waters of Vb, VI, VII / / / / / 29 827 IE POK 1N2AB. Saithe Norwegian waters of I and II 0 5 969 N/A 5 969 / / / 5 969 / 5 969 Deduction to be made on the following stock IE HER 1/2- Herring Union, Faroese, Norwegian and international waters of I and II / / / / / 5 969 NL DGS 2AC4-C Picked dogfish Union waters of IIa and IV 0 1 260 N/A 1 260 / / / 1 260 / 1 260 Deduction to be made on the following stock NL COD 2A3AX4 Cod IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat / / / / / / / / / 1 260 NL HAD 7X7A34 Haddock VIIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 559 26 220 N/A 25 661 / / / 25 661 / 25 661 Deduction to be made on the following stock NL HAD 2AC4. Haddock IV; Union waters of IIa / / / / / / / / / 25 661 PT GHL 1N2AB. Greenland Halibut Norwegian waters of I and II 0 18 487 N/A 18 487 / / / 18 487 / 18 487 Deduction to be made on the following stock PT RED 1N2AB Redfish Norwegian waters of I and II / / / / / / / / / 18 487 UK DGS 2AC4-C Picked dogfish Union waters of IIa and IV 0 17 776 N/A 17 776 / / / 17 776 / 17 776 Deduction to be made on the following stock UK PLE 2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat / / / / / / / / / 17 776 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (OJ L 354, 28.12.2013, p. 22), quota transfers from 2015 to 2016 in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 115, 9.5.1996, p. 3), with Article 5a of Council Regulation (EU) No 1221/2014 (OJ L 330, 15.11.2014, p. 16), with Article 18a of Council Regulation (EU) 2015/104 (OJ L 22, 28.1.2015, p. 1) or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Council Regulation (EC) No 1224/2009. (2) As set out in Article 105(2) of Regulation (EC) No 1224/2009. Deduction equal to the overfishing * 1,00 shall apply in all cases of overfishing equal to, or less than, 100 tonnes. (3) As set out in Article 105(3) of Regulation (EC) No 1224/2009 and provided that the extent of overfishing exceeds 10 %. (4) Letter A indicates that an additional multiplying factor of 1.5 has been applied due to consecutive overfishing in the years 2014, 2015 and 2016. Letter C indicates that an additional multiplying factor of 1.5 has been applied as the stock is subject to a multiannual plan. (5) Remaining quantities that could not be deducted in 2016 pursuant to Regulation (EU) 2016/2226 as amended by Regulation (EU) 2017/162 because there was no or not sufficient quota available (6) Quantities that could be deducted on the same stock thanks to exchange of fishing opportunities concluded in accordance with Article 16(8) of Regulation (EU) No 1380/2013. ANNEX II ANNEX DEDUCTIONS FROM QUOTAS FOR STOCKS WHICH HAVE BEEN OVERFISHED Member State Species code Area code Species name Area name Initial quota 2016 (in kilograms) Permitted landings 2016 (Total adapted quantity in kilograms) (1) Total catches 2016 (quantity in kilograms) Quota consumption related to permitted landings Overfishing related to permitted landing (quantity in kilograms) Multiplying factor (2) Additional Multiplying factor (3) (4) Outstanding deductions from previous years (5) (quantity in kilograms) Deductions to apply in 2017 (quantity in kilograms) (6) Deductions already applied in 2017 (qty in kilograms) (7) To be deducted in 2018 and following year(s) (qty in kilograms) (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) (15) (16) BE SOL 7FG. Common sole VIIf and VIIg 487 000 549 565 563 401 102,52 % 13 836 / / / 13 836 13 836 / BE SOL 8AB. Common sole VIIIa and VIIIb 42 000 281 638 287 659 102,14 % 6 021 / C (8) / 6 021 6 021 / BE SRX 07D. Skates and rays Union waters of VIId 87 000 86 919 91 566 105,35 % 4 647 / / / 4 647 4 647 / BE T/B 2AC4-C Turbot and brill Union waters of IIa and IV 329 000 481 000 514 275 106,92 % 33 275 (9) / / / 33 275 33 275 / DE DGS 2AC4-C Picked dogfish Union waters of IIa and IV 0 0 2 118 N/A 2 118 / / / 2 118 2 118 / DE MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 22 751 000 21 211 759 22 211 517 104,71 % 999 758 / / / 999 758 999 758 / DK DGS 2AC4-C Picked dogfish Union waters of IIa and IV 0 0 1 350 N/A 1 350 / / / 1 350 1 350 / DK HER 1/2- Herring Union, Faroese, Norwegian and international waters of I and II 7 069 000 10 331 363 10 384 320 100,51 % 52 957 / / / 52 957 52 957 / DK JAX 4BC7D Horse mackerel and associated Union waters of IVb, IVc and VIId 5 519 000 264 664 265 760 100,42 % 1 096 / / / 1 096 1 096 / DK MAC 2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 19 461 000 13 354 035 14 677 440 109,91 % 1 323 405 / / / 1 323 405 1 323 405 / DK MAC 2A4A-N Mackerel Norwegian waters of IIa and IVa 14 043 000 14 886 020 16 351 930 109,85 % 1 465 910 / / / 1 465 910 1 465 910 / DK NOP 04-N. Norway pout Norwegian waters of IV 0 0 22 880 N/A 22 880 / / / 22 880 22 880 / DK OTH *2AC4C Other species Union waters of IIa and IV 6 018 300 3 994 920 4 508 050 112,84 % 513 130 1.2 / / 615 756 615 756 / DK POK 1N2AB. Saithe Norwegian waters of I and II / 0 3 920 N/A 3 920 / / / 3 920 3 920 / DK PRA N1GRN. Northern prawn Greenland waters of NAFO 1 1 300 000 2 700 000 2 727 690 101,03 % 27 690 / / / 27 690 27 690 / DK SAN 04-N. Sandeel Norwegian waters of IV 0 0 19 860 N/A 19 860 / / / 19 860 19 860 / DK SAN 234_1 (11) Sandeel Union waters of sandeel management area 1 12 263 000 12 517 900 12 525 750 100,06 % 7 850 / / / 7 850 7 850 / ES ALB AN05N Northern albacore Atlantic Ocean, north of 5 ° N 14 917 370 14 754 370 16 645 498 112,82 % 1 891 128 1.2 / / 2 269 354 1 134 677 (12) 1 134 677 (12) ES ALF 3X14- Alfonsinos Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 67 000 86 159 79 185 91,90 %  6 974 / / 817 0 0 / ES BSF 8910- Black scabbard-fish Union and international waters of VIII, IX and X 12 000 24 004 16 419 68,41 %  7 585 / / 2 703 0 0 / ES BUM ATLANT Blue marlin Atlantic Ocean 0 0 13 396 N/A 13 396 / A / 20 094 20 094 / ES COD 1/2B. Cod I and IIb 13 192 000 9 730 876 9 731 972 100,01 % 1 096 / / / 1 096 1 096 / ES GHL 1N2AB. Greenland halibut Norwegian waters of I and II / 9 000 27 600 306,67 % 18 600 1.0 A / 27 900 27 900 / ES GHL N3LMNO Greenland halibut NAFO 3LMNO 4 067 000 4 070 000 4 072 999 100,07 % 2 999 / C (8) / 2 999 2 999 / ES SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 876 000 459 287 469 586 102,24 % 10 299 / / / 10 299 10 299 / ES SRX 89-C. Skates and rays Union waters of VIII and IX 1 057 000 925 232 956 878 103,42 % 31 646 / A 131 767 179 236 179 236 / ES WHM ATLANT White marlin Atlantic Ocean 2 460 2 460 9 859 400,77 % 7 399 1.0 A 138 994 150 092 150 092 (13) / FR LIN 04-C. Ling Union waters of IV 162 000 262 351 304 077 115,91 % 41 726 1.0 / / 41 726 41 726 / FR POK 1/2/INT Saithe International waters of I and II 0 0 2 352 N/A 2 352 / / / 2 352 2 352 / FR RED 51214S Redfish (shallow pelagic) Union and international waters of V; international waters of XII and XIV 0 0 29 827 N/A 29 827 / / / 29 827 29 827 / FR SBR 678- Red seabream Union and international waters of VI, VII and VIII 6 000 28 817 31 334 108,72 % 2 517 / / / 2 517 2 517 / FR SRX 07D. Skates and rays Union waters of VIId 663 000 630 718 699 850 110,96 % 69 132 1.0 A / 103 698 103 698 / FR SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 3 255 000 3 641 000 39 254 101,08 % 39 254 / / / 39 254 39 254 / FR WHG 08. Whiting VIII 1 524 000 2 406 000 2 441 333 101,47 % 35 333 / / / 35 333 35 333 / IE PLE 7FG. Plaice VIIf and VIIg 200 000 66 332 67 431 101,66 % 1 099 / / / 1 099 1 099 / IE POK 1N2AB. Saithe Norwegian waters of I and II / 0 5 969 N/A 5 969 / / / 5 969 5 969 / IE SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 1 048 000 949 860 980 960 103,27 % 31 056 / A (8) / 31 056 31 056 / LT MAC *4A-EN Mackerel Union waters of IIa; Union and Norwegian waters of IVa. 0 900 000 901 557 100,17 % 1 557 / / / 1 557 1 557 / LT MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 140 000 2 027 000 2 039 332 100,61 % 12 332 / / / 12 332 12 332 / NL DGS 2AC4-C Picked dogfish Union waters of IIa and IV 0 0 1 260 N/A 1 260 / / / 1 260 1 260 / NL HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 / 559 26 220 N/A 25 661 / / / 25 661 25 661 / NL HER *25B-F Herring II, Vb north of 62 ° N (Faroes waters) 736 000 477 184 476 491 99,86 %  693 / / 23 551 22 858 22 858 / NL OTH *2A-14 Associate by-catches to horse mackerel (boarfish, whiting and mackerel) Union waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 1 663 800 1 777 300 2 032 689 114,37 % 255 389 1.2 / / 306 467 306 467 / NL POK 2A34. (14) Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 68 000 110 846 110 889 100,04 % 43 (10) / / 1 057 1 057 1 057 / NL T/B 2AC4-C Turbot and brill Union waters of IIa and IV 2 493 000 2 551 261 2 737 636 107,31 % 186 375 / / / 186 375 186 375 / PT BUM ATLANT Blue marlin Atlantic ocean 49 550 49 550 50 611 102,14 % 1 061 / / / 1 061 1 061 / PT GHL 1N2AB Greenland Halibut Norwegian waters of I and II / 0 18 487 N/A 18 487 / / / 18 487 18 487 / PT MAC 8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 6 971 000 6 313 658 6 823 967 108,08 % 510 309 / / / 510 309 510 309 / PT SRX 89-C. Skates and rays Union waters of VIII and IX 1 051 000 1 051 000 1 068 676 101,68 % 17 676 / / / 17 676 17 676 / PT SWO AN05N Swordfish Atlantic Ocean, North of 5 ° N 1 161 950 1 541 950 1 560 248 101,19 % 18 298 / / / 18 298 18 298 / UK DGS 2AC4-C Picked dogfish Union waters of IIa and IV 0 0 17 776 N/A 17 776 / / / 17 776 17 776 / UK HER 4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 70 348 000 70 710 390 73 419 998 103,83 % 2 709 608 / / 2 709 608 2 709 608 / UK MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 208 557 000 195 937 403 209 143 232 106,74 % 13 205 829 / A (8) / 13 205 829 13 205 829 / UK SAN 234_1 (11) Sandeel Union waters of sandeel management area 1 268 000 0 0 N/A 0 / / 1 466 168 1 466 168 1 466 168 / UK SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 2 076 000 2 006 000 2 008 431 100,12 % 2 431 / / / 2 431 2 431 / UK T/B 2AC4-C Turbot and brill Union waters of IIa and IV 693 000 522 000 544 680 104,34 % 22 680 / / / 22 680 22 680 / (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (OJ L 354, 28.12.2013, p. 22), quota transfers from 2015 to 2016 in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 115, 9.5.1996, p. 3), with Article 5a of Council Regulation (EU) No 1221/2014 (OJ L 330, 15.11.2014, p. 16), with Article 18a of Council Regulation (EU) 2015/104 (OJ L 22, 28.1.2015, p. 1), with Article 15(9) of Regulation (EU) No 1380/2013 or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Regulation (EC) No 1224/2009. (2) As set out in Article 105(2) of Regulation (EC) No 1224/2009. Deduction equal to the overfishing * 1,00 shall apply in all cases of overfishing equal to, or less than, 100 tonnes. (3) As set out in Article 105(3) of Regulation (EC) No 1224/2009 and provided that the extent of overfishing exceeds 10 %. (4) Letter A indicates that an additional multiplying factor of 1.5 has been applied due to consecutive overfishing in the years 2014, 2015 and 2016. Letter C indicates that an additional multiplying factor of 1.5 has been applied as the stock is subject to a multiannual plan. (5) Remaining quantities that could not be deducted in 2016 pursuant to Regulation (EU) 2016/2226 as amended by Regulation (EU) 2017/162 because there was no or not sufficient quota available. (6) Deductions to operate in 2017 (7) Deductions to operate in 2017 that could be actually applied considering the available quota on the day of entry into force of this Regulation. (8) Additional multiplying factor not applicable because the overfishing does not exceed 10 % of the permitted landings. (9) At Belgium`s request, additional landings up to 10 % of the T/B quota is permitted according to Article 3(3) of Regulation (EC) No 847/96. (10) Quantities below 1 tonne are not considered. (11) To be deducted from (SAN/234_1R) (sandeel management area 1r). (12) At Spain's request, the deduction of 2 269 354 kilos due in 2017 is equally spread over two years (2017 and 2018). (13) Of which 2 427 kilos are deducted on the 2017 WHM/ATLANT quota and 147 665 kilos are alternatively deducted on the SWO/AN05N quota for 2017. (14) To be deducted from POK/2C3A4.